EXHIBIT 10.3
 
AMENDMENT NO. 2 TO STOCK AND NOTE PURCHASE AGREEMENT
 
This AMENDMENT NO. 2 TO STOCK AND NOTE PURCHASE AGREEMENT (this “Amendment”) is
made and entered as of the 4th day of February, 2011, by and among Merisel,
Inc., a Delaware corporation (the “Company”), Merisel Americas, Inc., a Delaware
corporation and wholly owned subsidiary of the Company (“Merisel Americas”) and
Phoenix Acquisition Company II, L.L.C., a Delaware limited liability company
(“Phoenix”).
 
RECITALS
 
WHEREAS, the Company, Merisel Americas and Phoenix are party to that certain
Stock and Note Purchase Agreement, dated as of September 19, 1997 (the “Original
Agreement”); and
 
WHEREAS, in accordance with Section 8.03 of the Original Agreement, the parties
intend to amend the Original Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
AGREEMENTS
 
Section 1.                   Definitions.  Defined terms used herein and not
otherwise defined shall have the meanings set forth in the Original Agreement,
as amended.
 
Section 2.                   Amendments.  The Original Agreement is hereby
amended to delete Section 6.07 of the Original Agreement in its
entirety.  Except as amended herein, all other terms, covenants, agreements and
conditions set forth in the Original Agreement shall remain in full force and
effect.
 
Section 3.                   Counterparts.  This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
Section 4.                   Titles.  The titles of the Sections of this
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
Section 5.                   Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the state of New York, without
regard to any applicable conflicts of law.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
PHOENIX ACQUISITION COMPANY II, L.L.C.
         
 
By:
Stonington Capital Appreciation 1994 Fund, L.P. as a member                 By:
Stonington Partners, L.P., its general partner                 By: Stonington
Partners, Inc. II, its general partner                         By: /s/ Bradley
Hoecker       Name: Bradley Hoecker       Title: Director and Partner          
                                  MERISEL, INC.                         By: /s/
Donald R. Uzzi       Name:
Donald R. Uzzi
      Title:
Chairman of the Board, Chief Executive Officer and President
                                            MERISEL AMERICAS, INC.              
          By: /s/ Donald R. Uzzi       Name:
Donald R. Uzzi
      Title: President  



 